LBDDY, J.
Both parties have filed motions for rehearing which have been given careful consideration. We have not been convinced that the questions discussed in the original opinion were not correctly decided.
Plaintiff in error insists in its motion that we should reform the judgment reversing and remanding the cause for another trial so as to affirm it- as to the father and mother of the deceased, against whom judgment was rendered in the trial court. This insistence must be sustained, as these parties did not appeal from the judgment rendered against them.
We recommend that defendants in error’s motion for rehearing be overruled, and that plaintiff in error’s motion be granted to the extent that the judgment heretofore rendered by us be reformed so as to affirm the judgment of the trial court as to S. L. Culwell and his wife, Mrs. S. L. Culwell. In all other respects plaintiff in error’s motion for rehearing is overruled.